Title: To George Washington from Jeremiah Olney, 31 August 1782
From: Olney, Jeremiah
To: Washington, George


                        Sr
                            Dobbs Ferry 31st Augt 1782. 7 oClock A.M.
                        
                        I have the Honor to inform your Excellency of Capt. Greene’s Return, without being able to Obtain permission to go into N. York, his Letters were Sent in—he brot out with him yesterdays paper, & as he Intends Immediately to Sett out for Philad. & Chuses to Take the paper with him—I have thought proper to give your Excellency the Inclos’d Extracts from it. I have the honor to be with Great Esteem Your Excellency’s very Obed. Devoted Servt
                        
                            J. Olney Lt Coll Comd. post Dobbs Ferry
                        
                    